internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b03-plr-107773-01 date date distributing controlled state x a b business a business b this letter replies to a request for rulings dated date on the federal_income_tax consequences of a proposed transaction concerning sec_355 of the internal_revenue_code we received additional information in letters dated march march april and date the information submitted for consideration is summarized below distributing is a state x company whose voting common_stock is held equally by a and b who are related distributing conducts business a and business b on the accrual_method of accounting and uses a calendar tax_year we have received financial information indicating that each of distributing's business a and business b had gross_receipts and operating_expenses representative plr-107773-01 of the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer wishes to separate its business a activities into two corporations because a and b disagree on how business a and business b should be conducted this disagreement is having an adverse effect on the day-to-day operations of distributing in order to eliminate the problems generated by this situation the following transaction has been proposed i ii distributing will organize controlled as a state x accrual basis corporation with only voting_stock outstanding distributing will transfer assets to be used in business a the controlled assets to controlled in exchange for all of the controlled stock distributing will distribute all of the controlled stock to b in exchange for all of his distributing stock the taxpayer has made the following representations in connection with the proposed transaction a b c d e the fair_market_value of the controlled stock and other consideration to be received by b approximately equals the fair_market_value of the distributing stock surrendered by b in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation's present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its own separate employees the active_conduct of its share of all of the integrated activities of business a distributing will also continue the active_conduct of business b independently and with its own separate employees the distribution of the stock of controlled is being carried out for the following corporate business_purpose avoiding significant disagreements between the shareholders of distributing concerning management of business a and business b the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose plr-107773-01 f g h i j k l there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled subsequent to the proposed transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business controlled is not assuming any liabilities or receiving any assets subject_to liabilities no investment_tax_credit has been claimed or will be claimed on the property to be transferred to controlled no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's-length no two parties to the transaction are investment companies as defined in m sec_368 and iv n o distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and the representations set forth above we hold as follows plr-107773-01 the transfer by distributing to controlled of the controlled assets solely in exchange for all of the stock of controlled as described above followed by the distribution of all of the controlled stock to b in exchange for all of his distributing stock will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock as described above sec_361 controlled will recognize no gain_or_loss on the receipt of controlled assets in exchange for controlled stock sec_1032 the basis of each asset received by controlled will be the same as the basis of that asset in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the controlled assets will include the period during which these assets were held by distributing sec_1223 b will not recognize gain_or_loss and no amount will be included in the income of b upon the receipt of the controlled stock in exchange for all of his distributing stock as described above sec_355 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock sec_361 b ’s basis in his controlled stock will equal the aggregate basis of his distributing stock surrendered in the exchange sec_358 the holding_period of the controlled stock received by b will include the holding_period of the distributing stock surrendered in the exchange provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings plr-107773-01 this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer’s federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated we have sent a copy of this letter to distributing pursuant to the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by senior technician reviewer branch
